DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  This action is in response to the amendment filed on 28 June 2022. Applicant's arguments and amendments to the claims have been fully considered but do not place the application in condition for allowance. All rejections not recited herein are hereby withdrawn. 
Claim Status
3.  Claims 6, 7, 10, 11, 18 and 28-42 are pending.
	Claims 28-36 and 42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Note that claim 42 is drawn to a method that requires a non-elected combination of genes. As set forth in the restriction requirement of 12 July 2019, where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). However, claims 6, 7, 10, 11, 18 and 37-41 drawn to the elected subcombination of CSTA have not been found allowable for the reasons set forth below.	
Claims 6, 7, 10, 11, 18 and 37-41 read on the elected invention and have been examined herein.  
               
New Claim Rejections - 35 USC § 101
5.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6, 7, 10, 11, 18 and 37-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
It is first noted that the claims have been amended to delete treating the subject “with a treatment for cancer having a heterogeneous cancer cell population and having a poor prognosis.” The claims as amended now encompass treating the subject having a heterogeneous cancer cell population and having a poor prognosis with any treatment for cancer, which treatment may be administered prior to the steps of obtaining a cancer tissue sample and detecting a heterogenous cancer cell population and determining that the subject has a poor prognosis. 
The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Applicant' s attention is directed to MPEP Ninth Edition, revision 10.2019 (revised June 2020) at Sections 2106 to 2107, which incorporates the USPTO January 7, 2019 Revised Patent Subject Matter Eligibility Guidance (i.e., “PEG”).
            Regarding Step 1 of the PEG, the claims are directed to the statutory category of a process.
            Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims recite the correlation between the expression of CSTA and the occurrence of a heterogeneous cancer cell population and the occurrence of a poor prognosis. Specifically, the claims recite “detecting the heterogeneous cancer cell population in the cancer tissue sample and determining that the subject has a poor prognosis based on the detection of an increase in the level of expression of the CSTA gene.” As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
Note that the Courts have held that steps that can be performed by a human using mental processes or basic critical thinking, or intangible verbal communication are types of activities that represent abstract ideas.
Further, MPEP 2106.04(a)(2) III states “the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.”
The claims require performing the steps of “detecting” a heterogeneous cancer cell population and “determining” that the subject as having a poor prognosis based on the increase in the level of expression of CSTA. Neither the specification nor the claims set forth a limiting definition for “detecting” or “determining” and the claims do not set forth how the steps are accomplished. The broadest reasonable interpretation of the “detecting” and “determining” steps, in the context of the claims, is that the steps may be accomplished by critical thinking processes wherein one mentally concludes that the cancer cell population is a heterogeneous cancer cell population and the subject has a poor prognosis based on the detected increase in the level of CSTA expression. Thereby, the “detecting” “determining” steps abstract ideas / processes. The steps may also be accomplished verbally. Such verbal communication is also abstract, having no particular concrete or tangible form.
The claims also recite that “the level of expression of CSTA as compared to a homogeneous cancer cell population.” The claims necessarily require that the level of CSTA is compared to a homogeneous cancer cell population. Such comparing may be accomplished mentally and is also an abstract ideas / processes.
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the additional non-patent-ineligible steps of obtaining a cancer tissue sample and detecting the expression level of CSTA are part of the data gathering process necessary to apply the judicial exception. These steps are not a practical application of the judicial exceptions.
The claims do recite a treating step. However, the treating step does not integrate the judicial exception into a practical application because it is merely an “apply it” limitation. The claims merely recite treating a patient already known to have breast cancer, melanoma, lung cancer or pancreatic cancer with a treatment for cancer. The treatment is not specific for a subject that is determined to have a heterogeneous cancer cell population and a poor prognosis, as is the basis of the claimed method. 
See MPEP 2106.04(d)(2) which states that the treatment must be specific: 
When determining whether a claim applies or uses a recited judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, the following factors are relevant. 
a. The Particularity Or Generality Of The Treatment Or Prophylaxis 
The treatment or prophylaxis limitation must be "particular," i.e., specifically identified so that it does not encompass all applications of the judicial exception(s). For example, consider a claim that recites mentally analyzing information to identify if a patient has a genotype associated with poor metabolism of beta blocker medications. This falls within the mental process grouping of abstract ideas enumerated in MPEP § 2106.04(a). The claim also recites "administering a lower than normal dosage of a beta blocker medication to a patient identified as having the poor metabolizer genotype." This administration step is particular, and it integrates the mental analysis step into a practical application. Conversely, consider a claim that recites the same abstract idea and "administering a suitable medication to a patient." This administration step is not particular, and is instead merely instructions to "apply" the exception in a generic way. Thus, the administration step does not integrate the mental analysis step into a practical application.

Additionally, the claims further generally recite treating the subject having a heterogeneous cancer cell population and having a poor prognosis with a treatment for cancer. In view of the open claim language of “comprising” and because the claims recite treating with any treatment for cancer, the steps of the claim may be performed in any order. 
Applicant’s attention is directed to M.P.E.P. § 2106.04(d)(2)(c), which states:
“The treatment or prophylaxis limitation must impose meaningful limits on the judicial exception, and cannot be extra-solution activity or a field-of-use. For example, consider a claim that recites (a) administering rabies and feline leukemia vaccines to a first group of domestic cats in accordance with different vaccination schedules, and (b) analyzing information about the vaccination schedules and whether the cats later developed chronic immune-mediated disorders to determine a lowest-risk vaccination schedule. Step (b) falls within the mental process grouping of abstract ideas enumerated in MPEP § 2106.04(a). While step (a) administers vaccines to the cats, this administration is performed in order to gather data for the mental analysis step, and is a necessary precursor for all uses of the recited exception. It is thus extra-solution activity, and does not integrate the judicial exception into a practical application.” 

Thus, not all claims that recite a treatment step are found to be ‘not directed to a judicial exception’ at Step 2A. As with the above example, the treating step may be performed prior to obtaining the sample only to gather information as to the effect of the treatment on the CSTA expression levels and thereby is extra-solution activity and does not integrate the recited judicial exceptions into a practical application.
Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the claims recite the additional non-patent-ineligible step of obtaining a cancer tissue sample from a subject with cancer, and detecting the expression of CSTA. However, methods for detecting gene expression by extracting RNA, synthesizing cDNA from the extracting RNA and analyzing gene expression, were well-known, routine and conventional in the prior art. See, e.g., Parker et al. (J Pathology. 2008. 214: 337-346) discussed in detail the prior Office action of 03/08/2021 and Champetier et al (WO2006/053442; cited in the IDS, see, e.g., p. 20).
See also MPEP 2106.05(d)II which states that:
The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.

Applicant’s attention is directed to the Federal Circuit decision for In re BRCA1- & BRCA2-Based Hereditary Cancer Test Patent Litigation which noted that “the claims contain no otherwise new process for designing or using probes, primers or arrays beyond the use of BRCA1 and BRCA2 sequences in these processes.” In other words, the naming of particular targets – i.e., target nucleic acids to be detected - does not add an inventive concept to the recited judicial exceptions since the identity of the target nucleic acid is part of the law of nature / natural correlation.
See also Ariosa Diagnostics, Inc. v. Sequenom, Inc., F. Supp. 2d, 2013 WL 5863022, at *10 (N.D. Cal. Oct. 30, 2013) noting that "had the inventors of the [patent-in-suit] created an innovative method of performing DNA detection while searching for paternally inherited cffDNA, such as a new method of amplification or fractionation, those claims would be patentable.” Note that this decision was affirmed by the Federal Circuit (No. 2014-1139, -1144. June 2015) wherein it is stated that “Where claims of a method patent are directed to an application that starts and ends with a naturally occurring phenomenon, the patent fails to disclose patent eligible subject matter if the methods themselves are conventional, routine and well understood applications in the art.”
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.    
Modified Claim Rejections - 35 USC § 112(a) – New Matter
6. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 37 and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The disclosure as originally filed also does not provide basis for claims 37 and 39 which encompass treating a breast cancer patient with paclitaxel (claim 39) or a breast cancer, melanoma, lung cancer or pancreatic cancer patient with paclitaxel (claim 37) after detecting a heterogeneous cancer cell population in the patient and determining that the patient has a poor prognosis based on an increase in the level of CSTA expression.
The disclosure mentions paclitaxel treatment only in Example 6 wherein this anticancer treatment is administered to the mix mouse model of breast cancer (mouse with a heterogenous population of cancer cells expressing higher levels of CSTA) and the 231 mouse. It is stated that “As a result, it was found that the cancer tissue of the Mix mouse has higher resistance to paclitaxel than the cancer tissue of the 231 mouse. This result also indicated that the heterogeneous cancer tissue was more malignant than the homogeneous cancer tissue.”
Thus, Example 6 teaches that mice having a heterogeneous population of breast cancer cells and expressing higher levels of CSTA had a higher resistance to paclitaxel. This disclosure would teach away from administering paclitaxel to a subject that has been determined to have a heterogeneous cancer cell population and a poor prognosis based on a detected increase in the level of expression of the CSTA gene (since such subjects / mice would be resistant to paclitaxel). Further, these limited teachings in the specification regarding treatment with paclitaxel of a mouse breast cancer model do not provide support for treating a subject having melanoma, lung cancer or pancreatic cancer with paclitaxel after determining that the subject has a poor prognosis based on the level of expression of the CSTA gene in the cancer tissue sample from the subject as compared to a homogeneous cancer cell population. 
If Applicant maintains that the original disclosure provides support for the above identified limitations added to the claims, then Applicant should point to specific teachings in the specification which provide this support and explain how these teachings provide support for the claim amendments.
Response to Remarks:
In the reply of 28 June 2022, Applicant states that the specification at Example 6 describes treating a Mix mouse comprising a heterogeneous cancer cell population. Specifically, the response states “Experimental Example 6 clearly describes treating a Mix mouse with paclitaxel. Jd. at [0064].”
However, in Example 6, the Mix mouse was treated with paclitaxel before it was determined that the Mix mouse has a heterogenous cancer cell population and was found to be resistant to paclitaxel. Example 6, and the remaining teachings in the specification, do not disclose treating the Mix mouse model or any other subject with paclitaxel after it is determined the Mix mouse model or other subject has a heterogeneous cancer cell population, as is encompassed by the present claims. 
The response states:
“A person of ordinary skill in the art is not a robot — he or she is presumed to be able to read the entirety of the specification and understand the specification as a whole as it relates to the claimed invention. It is clearly understandable based on the specification as filed that treatment of a Mix mouse with paclitaxel describes the invention of claim 37. In other words, even with paclitaxel, a person of ordinary skill in the art would understand that starting administration with paclitaxel at an early stage would expect that the best results for a cancer patient with a heterogeneous cancer cell population is described by the specification as filed.”

This argument has been fully considered but is not persuasive. There are no teachings in the specification which indicate that a subject determined to have a heterogeneous cancer cell population and a poor prognosis would / should be treated at an earlier stage with paclitaxel. The specification does not discuss different stages at which a cancer is treated, particularly with paclitaxel, based on whether the cancer has a heterogeneous cancer cell population versus a homogeneous cancer cell population. The response does not point to any specific teachings in the specification or any other relevant evidence / teachings which support their argument that one would understand that a patient having a mixed population of cancer cells should be administered paclitaxel at an earlier stage, as compared to a cancer patient not having a heterogenous population of cancer cells. As discussed in the rejection, treatment with paclitaxel after it is determined the cancer patient has a heterogeneous cancer cell population based on the increase in level of CSTA RNA is contrary to the teachings in the specification which discloses that Mix mouse model having a heterogenous cancer cell population was more resistant to paclitaxel. Thus, it is maintained that the disclosure does not “expressly, implicitly, or inherently” disclose detecting an increase in the level of CSTA RNA in the cancer tissue sample, detecting that the cancer tissue has a heterogeneous cancer cell population and the subject has a poor prognosis based on the detection of an increase in the level of expression of the CSTA gene as compared to the homogeneous cancer cell population and then treating the subject determined to have the heterogeneous cancer cell population based on the detected increased in the level of expression of the CSTA gene with paclitaxel.
Regarding melanoma, lung cancer and pancreatic cancer, the response states:
Applicant respectfully disagrees and points to additional experimental data previously submitted in the captioned application on January 19, 2021 via a Declaration Under 37 C.F.R. § 1.132. A copy of the previously submitted Declaration is appended to the present response.
“Applicant reiterates that the additional experimental data in the previously submitted Declaration shows that marker genes including CSTA are also expressed in “melanoma, lung cancer, or pancreatic cancer’ as well as in breast cancer. In particular, the cancer tissues shown in the additional experimental data are also pathologically diagnosed as containing heterogeneous cancer cell populations. As a result, a person of ordinary skill in the art would clearly understand that the present invention includes embodiments of melanoma, lung cancer, or pancreatic cancer as specified by claim 39.”

However, while it is clear that the originally filed disclosure provides literal support for methods that detect a heterogenous cancer cell population in subjects having melanoma, lung cancer, or pancreatic cancer based on the detection of an increase in the level of CSTA RNA as compared to the level of CTSA RNA in a homogeneous cancer cell population, such teachings do not provide support for the distinct concept of specifically treating a subject with melanoma, lung cancer, or pancreatic cancer with paclitaxel after it is determined that the melanoma, lung cancer, or pancreatic cancer has a heterogeneous cancer cell population and the subject has a poor prognosis based on the detection of an increase in the level of CSTA RNA as compared to the level of CTSA RNA in a homogeneous cancer cell population.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634